                                                                    1   KURT BONDS
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy, Suite 200
                                                                        Las Vegas, NV 89149
                                                                    5   Telephone: (702) 384-7000
                                                                    6   Facsimile: (702) 385-7000
                                                                        kbonds@alversontaylor.com
                                                                    7   twaite@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    8
                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                      FOR THE DISTRICT OF NEVADA
                                                                   10
                                                                                                                        -*-
                                                                   11

                                                                   12                                                        Case No. 2:18-cv-02181-APG-VCF
ALVERSON TAYLOR & SANDERS




                                                                        CHERYL DAVIS,
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                               Plaintiff,                    JOINT STIPULATION AND ORDER
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                        EXTENDING DEFENDANT TRANS
                                                                        v.
                                                                                                                             UNION LLC’S TIME TO FILE AN
                                           LAWYERS




                                                                        CARRINGTON MORTGAGE SERVICES,                        ANSWER OR OTHERWISE RESPOND
                                           SUITE 200




                                                                   15
                                                                        LLC, EXPERIAN INFORMATION                            TO PLAINTIFF’S COMPLAINT (FIRST
                                                                   16   SOLUTIONS, INC., and TRANSUNION,                     REQUEST)
                                                                   17   LLC,
                                                                                             Defendant.
                                                                   18
                                                                   19          Plaintiff Cheryl Davis (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by and
                                                                   20   through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s Time
                                                                   21   to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   22          On November 13, 2018, Plaintiff filed her Complaint. The current deadline for Trans Union
                                                                   23   to answer or otherwise respond to Plaintiff’s Complaint is December 6, 2018. Trans Union requires
                                                                   24   additional time to locate and assemble the documents relating to Plaintiff’s claims and allegations.
                                                                   25   Further, Trans Union’s counsel will need additional time to review the documents and respond to the
                                                                   26   allegations in Plaintiff’s Complaint.
                                                                   27

                                                                   28
                                                                                                                         1                                  KB/86
                                                                    1
                                                                               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2
                                                                        respond to Plaintiff’s Complaint up to and including December 27, 2018. This is the first stipulation
                                                                    3                                                                amended
                                                                        for extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4
                                                                               Dated this 4th day of December, 2018
                                                                    5
                                                                                                                      ALVERSON TAYLOR & SANDERS
                                                                    6

                                                                    7                                                 //S// Trevor R. Waite
                                                                                                                      Kurt Bonds Nevada Bar No. 6228
                                                                    8                                                 Trevor Waite Nevada Bar No. 13779
                                                                                                                      6605 Grand Montecito Pkwy, Suite 200
                                                                    9                                                 Las Vegas, NV 89149
                                                                   10                                                 Telephone: (702) 384-7000
                                                                                                                      Facsimile: (702) 385-700
                                                                   11                                                 kbonds@alversontaylor.com
                                                                                                                      twaite@alversontaylor.com
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                      Counsel for Trans Union LLC
                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                      HAINES & KRIEGER, LLC and KNEPPER &
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                 CLARK, LLC
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                      //S// Shaina R. Plaksin
                                                                   16                                                 David H. Krieger, Nevada Bar No. 9086
                                                                                                                      8985 S. Eastern Ave, Suite 350
                                                                   17                                                 Henderson, NV 89123
                                                                   18                                                 Telephone: (702) 880-5554
                                                                                                                      Facsimile: (702) 383-5518
                                                                   19                                                 dkrieger@hainesandkrieger.com
                                                                                                                      and
                                                                   20                                                 Matthew I. Knepper
                                                                   21                                                 Miles N. Clark
                                                                                                                      Shaina R. Plaksin
                                                                   22                                                 Knepper & Clark, LLC
                                                                                                                      10040 W Cheyenne Ave, Suite 170-109
                                                                   23                                                 Las Vegas, NV 89129
                                                                                                                      (702) 825-6060
                                                                   24
                                                                                                                      (702) 447-8048 Fax
                                                                   25                                                 Matthew.knepper@kneeperclark.com
                                                                                                                      Miles.clark@knepperclark.com
                                                                   26                                                 Shaina.plaksin@knepperclark.com
                                                                                                                      Counsel for Plaintiff
                                                                   27

                                                                   28
                                                                                                                         2                                   KB/86
                                                                    1
                                                                                                                ORDER
                                                                    2

                                                                    3        The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

                                                                    4   otherwise respond is so ORDERED AND ADJUDGED.

                                                                    5        Dated this 6th day of December, 2018.

                                                                    6

                                                                    7                                                UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9        IT IS HEREBY ORDERED that Trans Union LLC must file an answer
                                                                             or otherwise respond to the amended complaint on or before
                                                                   10        December 27, 2018.
                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                     3                            KB/86
